Opinion by
Henderson, J.,
The judgment1 was obtained in this case by the father of Albert Willinsky, Jr., for damages resulting from an injury to his son caused by an automobile collision. In an appeal by the defendant from the judgment in favor of the son, we held in an opinion this day filed that the question of the liability of the defendant was one of fact and, the jury having found against him, that the judgment should be sustained. It follows therefore that the appeal in the case of t'he father should be disposed of in like manner as the action turned on the question of the defendant’s negligence.
The judgment is affirmed;